Citation Nr: 0215587	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  95-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1976. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied a rating in 
excess of 30 percent for PTSD.  In October 1999, the rating 
was increased to 50 percent.  This did not represent a 
complete grant of benefits.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim for an increased rating remains in 
controversy where less than the maximum available benefit is 
awarded).

This case was previously before the Board and was remanded to 
the RO in August 1997 and June 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Alcohol dependence is casually related to the service-
connected PTSD.  

3.  PTSD renders the veteran unable to retain employment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Factual Background

In a September 1984 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  By 
subsequent rating actions, temporary total ratings were 
assigned under the provisions of 38 C.F.R. § 4.29 and at the 
expiration of a period of temporary total disability, a 10 
percent rating was assigned.  

In June 1993, the veteran sought an increased rating for his 
service-connected PTSD.  

In rating actions in October 1993 and October 1999, the 
rating was increased to 30 percent and 50 percent disabling, 
respectively.  These ratings were based on treatment records 
showing continued treatment for PTSD symptomatology.  

On VA examination in September 2000, the veteran reported 
having depression symptoms of low mood, irritability, social 
isolation, guilt feelings, and restless sleep.  His PTSD 
symptoms included nightmares, flashbacks, startle response, 
restless sleep, and panic attacks.  He had difficulty with 
intimate relationships with his current and former wives and 
with his children.  He indicated that he drank episodically 
in response to depression and PTSD symptoms.  Mental status 
examination revealed that the veteran's mood was dysphoric 
and anxious.  His affect was appropriate.  Speech was mildly 
pressured.  His thought process was generally coherent with 
some circumstantial thought evident.  His thought content 
dealt mostly with memories of Vietnam and troubles with his 
family members.  The diagnoses were chronic PTSD, depressive 
disorder NOS and alcohol dependence.  It was noted that his 
global assessment of functioning (GAF) score for PTSD alone 
was 50 and 60 for alcohol dependence alone.  The examiner 
commented that the veteran had moderate PTSD symptoms that 
intruded upon his daily life and disrupted his social 
relationships.  The examiner indicated that the veteran would 
have significant difficulty in competitive employment given 
the nature and severity of his PTSD symptoms, regardless of 
his other mental illness diagnoses.  

A June 2001 VA progress note reflects that the veteran 
underwent psychiatric evaluation for problems with alcohol.  
He reported that he had been in alcohol detox about three 
times a year and had had eight DUIs (driving under the 
influence) between 1972 and 1992.  On mental status 
examination, the veteran described feeling depressed and 
reported sometimes crying.  He was irritable and was nearly 
always socially withdrawn preferring to spend much of his 
time alone driving around the back roads drinking beer.  He 
had difficulty sleeping with frequent nightmares.  He 
generally felt hopeless, helpless, and depressed but denied 
that he was now suicidal and stated he would not be so.  The 
diagnoses were active alcohol dependence, PTSD and bipolar 
mood disorder.  A GAF score of 45 was assigned.  

A VA hospital discharge summary, dated from June to July 
2001, show that the veteran was admitted to the substance 
abuse treatment program.  He was given a regular discharge 
and dismissed from the program when he was found to be 
drinking while an inpatient.  

On VA examination in September 2002, the veteran reported 
that he was "moody" and had occasional anger outbursts.  He 
also had flashbacks of Vietnam.  He denied any paranoid 
ideation but said he has "cells in his head...and has monsters 
in himself".  He stated that he heard voices occasionally, 
twice a month, and that the voices were "mumbling" so he 
could not make out what they said.  He denied any active 
homicidal or suicidal ideation but said he had almost daily 
thoughts of self harm but no plan adding that he would "make 
it look like an accident".  He indicated that his thoughts 
were "beginning to race again".  Memory, concentration and 
judgment were somewhat impaired.  Reality testing was tenuous 
at times.  The diagnoses were PTSD, bipolar disorder NOS, and 
alcohol dependence continuous.  The GAF score was 50 based on 
the veteran's recurrent suicidal ideation, racing thoughts, 
hardly any friends and an inability to keep a job.  The 
examiner commented that the manifestations of the nonservice-
connected disorders including that of alcohol dependence and 
bipolar disorder could not be distinguished with any degree 
of medical certainty from the manifestations of the PTSD.  
The examiner commented, however, that it was as likely as not 
that the veteran's alcoholism was secondary to his PTSD.  It 
was noted that the GAF score of 50 reflected the level of all 
diagnoses combined.  An addendum dated in October 2002 noted 
that the veteran's social and occupational impairment was 
moderate to severe.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999).

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  See 38 C.F.R. § 4.130.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under the old criteria, a 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

The next higher evaluation of 70 percent is warranted for 
severe social and industrial impairment.  The maximum 
schedular evaluation of 100 percent requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community.  Alternatively, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior warrant a 
100 percent evaluation.  Finally, a 100 percent evaluation is 
warranted if a veteran is demonstrably unable to obtain or 
retain employment due to PTSD.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's PTSD is productive of totally disabling 
symptomatology.  The claims files contain evidence that the 
veteran has been in treatment for many years and has been 
shown to be virtually isolated in his daily environment.  He 
has reported having recurrent suicidal ideations.  Although 
the most recent VA examiners in September 2002 indicated that 
the veteran's social and occupational impairment was moderate 
to severe, they noted that the veteran's GAF score of 50 was 
based, in part, on his inability to keep a job.  The 
examiners also found that the veteran's alcohol dependence 
was as likely as not secondary to his PTSD.  See 38 C.F.R. 
§ 3.310.  

Accordingly, at least one of the criteria for a 100 percent 
rating are independently met in the veteran's case.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In this regard, 
the record reflects that the veteran is unable to retain 
employment due to PTSD.  As such, the Board concludes that 
the record supports a grant of a 100 percent evaluation for 
PTSD under the criteria for rating psychiatric disorders 
effective prior to November 7, 1996.  In view of the above 
grant of total benefits for PTSD under the old criteria, the 
Board need not examine the propriety of evaluating the 
veteran's PTSD under the criteria for rating mental disorders 
which became effective November 7, 1996.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

